The bill in this case was filed by the appellant aganist the appellees, for the purpose of enjoining the enforcement of a judgment at law. A preliminary injunction was issued. The defendants made a motion to dissolve the injunction and to dismiss the bill, and also filed demurrers to the bill.
On the submission of the cause upon these motions and the demurrers, the chancellor rendered a decree sus*671taining the demurrers and ordered the injunction dissolved and the hill dismissed.
From this decree the complainant appeals, and assigns the rendition thereof as error.
The decree is affirmed, the court holding that according to the averments of the bill, the complainant had an adequate remedy at law.
Opinion by
Sharpe, J.